                Case 20-10343-LSS              Doc 2007        Filed 02/02/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                Jointly Administered
                                  Debtors.
                                                                Re: D.I. 1971, 1972, & 1973



              NOTICE OF FILING REVISED PROPOSED REDACTED VERSION
                 OF HARTFORD AND CENTURY’S MOTION FOR AN ORDER
                  (I) AUTHORIZING CERTAIN RULE 2004 DISCOVERY AND
                     (II) GRANTING LEAVE FROM LOCAL RULE 3007-1(f)
             TO PERMIT THE FILING OF SUBSTANTIVE OMNIBUS OBJECTIONS

       PLEASE TAKE NOTICE that on January 22, 2021, Hartford Accident and Indemnity
Company, First State Insurance Company and Twin City Fire Insurance Company (collectively,
“Hartford”) and Century Indemnity Company, as successor to CCI Insurance Company, as
successor to Insurance Company of North America and Indemnity Insurance Company of North
America, Westchester Fire Insurance Company and Westchester Surplus Lines Insurance
Company (“Century”)2 filed with the United States Bankruptcy Court for the District of Delaware
(the “Court”) Hartford and Century’s Motion for an Order (I) Authorizing Certain Rule 2004
Discovery and (II) Granting Leave From Local Rule 3007-1(F) to Permit the Filing of
Substantive Omnibus Objections [D.I. 1971] (the “Rule 2004 Motion”).

        PLEASE TAKE FURTHER NOTICE that on January 22, 2021, Hartford and Century also
filed Hartford and Century’s Motion for Entry of an Order Authorizing Filing Under Seal
of Certain Documents Relating to Hartford and Century’s Motion for an Order (I)
Authorizing Certain Rule 2004 Discovery and (II) Granting Leave From Local Rule 3007-
1(f) to Permit the Filing of Substantive Omnibus Objections [D.I. 1973] (the “Motion to Seal”),
seeking, among other things, authority to file portions of the Rule 2004 Motion under seal.

       PLEASE TAKE FURTHER NOTICE that on January 22, 2021, consistent with the relief
requested in the Motion to Seal, and pursuant to rule 9018-1(d)(ii) of the Local Rules of
Bankruptcy Practice and Procedures of the United States Bankruptcy Court for the District of
Delaware, Hartford and Century filed a proposed redacted version of the Rule 2004 Motion [D.I.
1972] (the “Proposed Redacted Rule 2004 Motion”).


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Lane, Irving, Texas 75038.
2
  Arrowood Indemnity Company, formerly known as Royal Indemnity Company also joined in the Rule 2004 Motion
(as defined herein) and is included in the signature block.
             Case 20-10343-LSS        Doc 2007     Filed 02/02/21    Page 2 of 3




       PLEASE TAKE FURTHER NOTICE that subsequent to the filing of the Rule 2004
Motion, Motion to Seal, and the Proposed Redacted Rule 2004 Motion, Hartford and Century
received informal comments from the Office of the United States Trustee (the “U.S. Trustee”) to
the Motion to Seal with respect to the Proposed Redacted Rule 2004 Motion.

       PLEASE TAKE FURTHER NOTICE that Hartford and Century hereby file a revised
proposed redacted version of the Rule 2004 Motion attached hereto as Exhibit 1, which resolves
the U.S. Trustee’s informal comments to the Motion to Seal.
Dated: February 2, 2021

 STAMOULIS & WEINBLATT LLC                         BAYARD, P.A.

 /s/ Stamatios Stamoulis                            /s/ Gregory J. Flasser
 Stamatios Stamoulis (#4606)                       Erin R. Fay (No. 5268)
 800 N. West Street                                Gregory J. Flasser (No. 6154)
 Third Floor                                       600 North King Street, Suite 400
 Wilmington, Delaware 19801                        Wilmington, Delaware 19801
 Telephone: 302-999-1540                           Telephone: (302) 655-5000
 Facsimile: 302-762-1688                           Facsimile: (302) 658-6395
                                                   Email: efay@bayardlaw.com
  - and -                                                  gflasser@bayardlaw.com

 Tancred Schiavoni (admitted pro hac vice)         - and -
 Gary Svirsky (apply for pro hac vice)
 Andrew Kirschenbaum (admitted pro hac vice)       James P. Ruggeri (admitted pro hac vice)
 O’MELVENY & MYERS LLP                             Joshua D. Weinberg (admitted pro hac vice)
 Times Square Tower                                Michele Backus Konigsberg (admitted pro hac
 7 Times Square                                    vice)
 New York, New York 10036-6537                     SHIPMAN & GOODWIN LLP
 Telephone: 212-326-2000                           1875 K Street, NW, Suite 600
                                                   Washington, D.C. 20003
 Counsel for Century Indemnity Company, as         Tel: (202) 469-7750
 successor to CCI Insurance Company, as            Fax: (202) 469-7751
 successor to Insurance Company of North
 America and Indemnity Insurance Company of        - and -
 North America, Westchester Fire Insurance
 Company and Westchester Surplus Lines             Philip D. Anker (admitted pro hac vice)
 Insurance Company                                 WILMER CUTLER PICKERING HALE AND
                                                   DORR LLP
                                                   7 World Trade Center
                                                   250 Greenwich Street
                                                   New York, N.Y. 10007
                                                   Tel: (212) 230-8890
                                                   Fax: (212) 230-8888




                                              2
           Case 20-10343-LSS      Doc 2007      Filed 02/02/21   Page 3 of 3




THE LAW OFFICES OF JOYCE, LLC                   Danielle Spinelli (admitted pro hac vice)
                                                Joel Millar (admitted pro hac vice)
/s/ Michael J. Joyce                            WILMER CUTLER PICKERING HALE AND
Michael J. Joyce (No. 4563)                     DORR LLP
1225 King Street, Suite 800                     1875 Pennsylvania Avenue N.W.
Wilmington, DE 19801                            Washington, D.C. 20006
 (302)-388-1944                                 Tel: (202) 663-6000
mjoyce@mjlawoffices.com                         Fax: (202) 663-6363

-and-                                           Attorneys for First State Insurance Company,
                                                Hartford Accident and Indemnity Company and
Kevin T. Coughlin (Admitted Pro Hac Vice)       Twin City Fire Insurance Company
Lorraine M. Armenti (Admitted Pro Hac Vice)
Michael E. Hrinewski (Admitted Pro Hac Vice)
COUGHLIN DUFFY, LLP
350 Mount Kemble Ave.
PO Box 1917
Morristown, NJ 07962
973-267-0058 (Telephone)
973-267-6442 (Facsimile)
larmenti@coughlinduffy.com

Attorneys for Arrowood Indemnity Company,
formerly known as Royal Indemnity Company




                                            3
